DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 recites the limitation "the body portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 25, 27, 29, 32-35 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Thompson (US 6,240,697).
Regarding claim 25, Thompson discloses a concrete anchor assembly, comprising: a) a holder 75 including a plug portion 85, the holder for attachment to a form board prior to pouring of concrete (Fig 10);
b) an anchor body 69 attached to the holder 75 (Fig 10); and c) the plug portion including an opening for providing an access opening for a threaded portion of a fastener to attach to the anchor body embedded in the concrete (Fig 10).
Regarding claim 27, Thompson discloses the anchor body 69 includes a flange portion 71.
Regarding claim 29, Thompson discloses a) the anchor body 69 includes a head portion 71 and a body portion 73; and b) the body portion 73 includes an internally threaded bore 89 (Fig 10).
Regarding claim 32, Thompson discloses the opening of the plug portion communicates with the threaded bore 89 (Fig 10).
Regarding claim 33, Thompson discloses nails 81 attached to the holder 75 (Fig 10).
Regarding claim 34, Thompson discloses nails 81 attached to the anchor body 69 (Fig 10).
Regarding claim 35, Thompson discloses nail shafts attached to the flange portion 71 via the nails head (Fig 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 6,350,093) in view of McIntire (US 3,426,816).
Regarding claim 17, Peterson discloses a concrete anchor assembly, comprising: a) an anchor body 24 including a rod portion 26 and a head portion 38; b) the head portion 38 extending laterally from the rod portion, (Fig 1-3); and c) the rod portion 26 including an internally threaded bore 28, the rod portion including an outside thread (Fig 1, 3). Peterson does not disclose the head portion including a threaded bore. However, McIntire discloses an anchor body 12 having a rod portion and a head portion 28 including a threaded bore 40 (Fig 1, 2). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the head of Peterson to include a threaded bore as taught by McIntire, in order to accommodate bolts and other fittings.  Such a combination, to one 
Regarding claim 20, Peterson discloses a holder 12 for the anchor body 24 (Fig 1-3).
Regarding claim 21, Peterson discloses the holder 12 includes a sleeve portion 14 threaded to the rod portion. (Fig 3).
Regarding claim 22, Peterson discloses a) the holder 12 includes a base portion 18; and b) the sleeve portion 14 extends to the base portion 18 (Fig 3).	

10.	Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 6,350,093) in view of McIntire (US 3,426,816) and further in view of Thompson (US 6,240,697). Peterson modified by McIntire discloses as discussed in claim 17, but does not disclose the internally threaded bore includes multiple diameters. However, Thompson discloses an anchor body 69 including a rod portion 73 and a head portion 71, the rod portion 73 including an internally threaded bore 89 includes multiple diameters (Fig 10).  Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the internally threaded bore of Peterson to include multiple diameters as taught by Thompson, in order to provide the flexibility of using different size anchor rods that can be connected to the anchor body. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
11.	Claims 28, 30, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 6,240,697) in view of Peterson (US 6,350,093). Thompson discloses as discussed in claims 25 and 29, but does not disclose the anchor body is threaded to the holder; the body portion includes outside thread and the body portion is threaded to the holder. However, Peterson discloses an anchor body 24 is threaded to the holder 12 (Fig 3); the anchor body 24 having a body portion 26 including an outside thread (Fig 1, 3). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the anchor body/body portion to include outside thread as taught by Peterson, in order to enable selective removal of the anchor body should it become worn, broken, or stripped. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	The modified concrete anchor would have the body portion threaded to the holder.

12.	Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 6,240,697) in view of McIntire (US 3,426,816). Thompson discloses as discussed in claim 29, but does not disclose the head portion includes a threaded bore. However, McIntire discloses an anchor body 12 having a rod portion and a head portion 28 including a threaded bore 40 (Fig 1, 2). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the head portion of Thompson to include a threaded bore .

Allowable Subject Matter
13.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/06/2021